TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00833-CV




 
 
C. B., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 146th
  District Court OF Bell COUNTY, 
NO. 255,526-B,
  The Honorable Rick Morris, JUDGE PRESIDING




 



                                                                O
  R D E R
PER CURIAM
Appellant C.B. filed her notice of appeal on December
  19, 2012.  The appellate record
  was complete January 3, 2013,
  making appellant=s brief
  due January 23, 2013.  On January
  18, 2013, counsel for appellant filed a motion for extension of time
  to file appellant’s brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion and order counsel to file appellant’s brief no later than February 7, 2013.  If the
  brief is not filed by that date, counsel may be required to show cause why he should
  not be held in contempt of court.
It is ordered on January 22,
  2013.
 
Before Chief
  Justice Jones, Justices Goodwin and
  Field